Order issued May 13, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00963-CR
                       ________________________________________

                        CHRISTOPHER ARIC RADKE, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Bridges, Francis, and Lang-Miers

       Based on the Court’s opinion of this date, we GRANT the December 20, 2013 motion of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Christopher Aric Radke,

TDCJ #0806352, Michael Unit, 2664 FM 2054, Tennessee Colony, Texas, 75886.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE